Case 7:20-cv-05394-VB Document 15 Filed 07/23/20 Page 1 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee nen e een eee --- xX

MYRNA LACK,

 

 

 

 

Plaintiff,

Ls re ne ee er

rere!

BE Cv

 

V.

CAESARS ENTERTAINMENT : ORDER
CORPORATION, HARRAH’S ATLANTIC :
CITY, LLC, HARRAH’S ATLANTIC CITY 20 CV 5394 (VB)
OPERATING COMPANY, LLC, HARRAH’S
ATLANTIC CITY PROPCO, LLC, and
HARRAHW’S BOSSIER CITY INVESTMENT
COMPANY, LLC,
Defendants.
woe ~-X

 

Defendants removed this action from Supreme Court, Westchester County, invoking
subject matter jurisdiction by reason of diversity of citizenship under 28 U.S.C. § 1332(a)(1).

On July 15, 2020, the Court ordered defendants’ counsel to submit a letter explaining in
detail why the Court should not remand this case for lack of subject matter jurisdiction. (Doc.
#9). Specifically, the Court asked defendants’ counsel to address their claim that there was
diversity of citizenship despite the New York citizenship of defendant Harrah’s Atlantic City,
LLC.

On July 22, 2020, defendants’ counsel wrote the Court attaching a stipulation of
voluntary dismissal respecting plaintiff's claims against Harrah’s Atlantic City, LLC, dated the
same day. (Docs. ##12, 13). Defendants’ counsel claims, without citing any authority, that the
issue of diversity has been rendered moot given the dismissal of Harrah’s Atlantic City, LLC.
(See Doc. #13). This is incorrect.

“Tt is well-established that the removability of an action is determined as of the time the
notice of removal is filed.” Vasura v. Acands, 84 F. Supp. 2d 531, 535-36 (S.D.N.Y. 2000)
(citing 14B Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and
Procedure: Jurisdiction § 3723, at 568-69 (3d ed. 1998)). “Where removal is predicated upon
diversity, a case is not removable unless the parties were diverse not only at the time removal is
sought but at the time the state court complaint was filed.” Id.

“One exception to this rule applies in circumstances where a plaintiff creates diversity by
its [voluntary] dismissal of a non-diverse defendant after the initial state court complaint has
been filed, but before removal.” Vasura v. Acands, 84 F. Supp. 2d 535 n.4 (citing Quinn v.
Aetna Life & Cas. Co., 616 F.2d 38, 40 & n.2 (2d Cir. 1980); LGP Gem Ltd. v. Cohen, 636 F.

Supp. 881, 882 (S.D.N.Y. 1986)). “In such a situation, courts uniformly hold that having attained
Case 7:20-cv-05394-VB Document 15 Filed 07/23/20 Page 2 of 2

diversity, removal may properly be made.” Id. However, this exception does not apply here
because defendants removed prior to the voluntary dismissal of the non-diverse defendant.!

Accordingly, by July 30, 2020, defendants’ counsel shall write a letter to the Court
explaining in detail why the Court should not remand this case for lack of subject matter

jurisdiction.

Dated: July 23, 2020

White Plains, NY
SO ORDERED:

Juul

Vincent L. Briccetti
United States District Judge

 

 

 

| In addition, the forum defendant rule barred removal at the time the action was removed.
See 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the basis of the
jurisdiction under section 1332(a) of this title may not be removed if any of the parties in interest
properly joined and served as defendants is a citizen of the State in which such action is

brought.”).
